                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

VICTOR BOWEN,                                                                       PETITIONER

v.                                                                    No. 3:17CV117-MPM-JMV

BRAD LANCE                                                                         RESPONDENT


                                      FINAL JUDGMENT

       In accordance with the memorandum opinion issued today in this cause, the instant petition

for a writ of habeas corpus is DISMISSED as moot.


       SO ORDERED, this, the 13th day of November, 2018.



                                    /s/ MICHAEL P. MILLS
                                    UNITED STATES DISTRICT JUDGE
                                    NORTHERN DISTRICT OF MISSISSIPPI
